Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing KPMG LLP 99 High Street Boston, MA 02110-2371 Telephone Fax Internet www.us.kpmg.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Shareholders and Board of Trustees of Taiwan Greater China Fund: We consent to the use of our report dated February 28, 2008 for the Taiwan Greater China Fund, incorporated herein by reference and to the references to our firm under the captions FINANCIAL HIGHLIGHTS and EXPERTS in the prospectus. Boston, Massachusetts July 14, 2008 KPMG LLP, a U.S. limited liability partnership, is the U.S. member firm of KPMG International, a Swiss cooperative.
